United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
DEPARTMENT OF THE NAVY,
MILITARY SEALIFT COMMAND,
Norfolk Naval Station, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-15
Issued: June 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2013 appellant, through his attorney, filed a timely appeal from an
April 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 15, 2012.
On appeal, appellant alleged that he established an injury in the performance of duty.
1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. By e-mail dated April 11, 2014, counsel informed the Board that
appellant no longer wanted oral argument and requested that the Board proceed with a review of the record.

FACTUAL HISTORY
On June 26, 2012 appellant, then a 39-year-old seaman, filed a traumatic injury claim
alleging that on June 15, 2012 he sustained a neck and back injury as a result of lifting a
50-pound piece of luggage at the airport. He stated that he was under orders from the employing
establishment to travel to Italy for work. Appellant stopped work on June 15, 2012. He
subsequently submitted a request for disability compensation from June 27 to July 28, 2012.
In a June 18, 2012 diagnostic test of the cervical spine, Dr. Glenn A. Call, a Boardcertified diagnostic radiologist, noted appellant’s complaints of post-traumatic neck pain. He
reported no acute findings and mild early degenerative disc disease at C5-6 with loss of disc
height.
In a June 22, 2012 magnetic resonance imaging (MRI) scan of the cervical spine,
Dr. Donald W. Durrance, a Board-certified diagnostic radiologist, reported degenerative disc
disease throughout the cervical spine greatest at C5-6 with loss of disc height, loss of disc signal
and ventral spondylosis. He diagnosed degenerative disc changes and chronic findings greatest
at C5-6 and normal variation of C4.
In a June 28, 2012 narrative report, Dr. Sara Vizcay, a family practitioner, noted that
appellant worked for the employing establishment as a civilian able body seaman. She related
that on June 15, 2012 he was at the airport when he picked up his 50-pound luggage and injured
his neck and back. Dr. Vizcay noted that appellant went to the emergency room two days later.
She reviewed his history and conducted an examination. Neurological reflexes were normal but
appellant was unable to do some movements due to pain. Examination of the cervical spine
revealed bilateral spasm and tenderness to palpation of C2-7. Upon examination of the lumbar
spine, Dr. Vizcay observed bilateral spasm and tenderness on palpation from L1-S2. She also
reported tenderness on palpation of the upper aspect of appellant’s right kneecap and
tibiofemoral joint. Dr. Vizcay diagnosed cervical strain, lumbar strain, left shoulder strain, right
knee strain, headaches, insomnia and gastritis. She recommended further diagnostic testing,
physical therapy and medication. In an attending physician’s and duty status report, Dr. Vizcay
checked a box marked “yes” that appellant’s condition was caused or aggravated by the
described employment activity. She indicated that he was totally disabled from June 28 to
July 26, 2012.
Appellant also submitted patient discharge instructions from the emergency room in
St. Petersburg, FL dated June 28, 2012.
By letter dated July 13, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish that the alleged incident occurred as described or that he sustained a
diagnosed condition as a result of the alleged incident. It requested that he submit additional
evidence to establish his claim.
In a July 20, 2012 statement, appellant reported that he was in travel status from Norfolk,
VA to Rome, Italy to work on the U.S.S. Mount Whitney. He stated that lifting personal luggage
at the airport during check-in was part of the normal duties of every seaman traveling under
orders. Appellant explained that he packed his sea bag with his uniforms, boots and personal

2

toiletries to arrive at the port where the vessel was located. He alleged that traveling under
orders was no different than any other federal employee who was told to travel from one job site
to another and, if an injury occurs during travel, it should be covered under FECA. Appellant
also provided a July 31, 2012 termination during trial period report, which notified that he was
terminated from his employment effective July 31, 2012.
In a July 24, 2012 letter, Lynn Mokrzycki, the director of benefits division, controverted
appellant’s claim contending that he was not injured while in the performance of duty at the
airport. She stated that he was authorized to depart for his first ship assignment on June 13, 2012
but he failed to board the scheduled flight. Ms. Mokrzycki reported that the employing
establishment verified with the airlines that appellant rebooked his flight from June 13
to 15, 2012 as a personal request. The employing establishment verified that appellant checked
out of his hotel on June 15, 2012. Ms. Mokrzycki pointed out that she did not know of
appellant’s whereabouts until June 18, 2012 when he requested leave. Appellant did not claim
that he was too sick to fly out on June 15, 2012 until after his leave request was denied.
Ms. Mokrzycki stated that his behavior and actions could not be accounted for after he checked
out of the hotel at 9:30 a.m. on June 15, 2012. She further contended that there was no medical
evidence to support that appellant sustained a specific diagnosed illness, other than his
complaints of neck pain or to establish a causal relationship between an alleged incident and his
medical symptoms.
The employing establishment submitted e-mails with appellant dated June 18, 2012.
Appellant initially advised the employing establishment that it needed to find someone to replace
him on the U.S.S. Mount Whitney and requested a work and sick day. He explained that he was
on the telephone with the airline all morning and they located both of his bags in Houston.
Appellant stated that he would like to discuss the matter further but could not at this time. He
noted that this was the earliest he could get to a laptop. The employing establishment responded
that appellant’s leave was not approved and informed him that he was currently in absence
without official leave (AWOL) status for failure to meet ships movement. Appellant was
advised that, once he returned to the pool, he would be removed from AWOL status and would
face disciplinary action. He responded that he was injured and became very sick when he made
it to the airport and was currently seeking medical attention.
In a June 20, 2012 e-mail to Angelo Ventura, a civil service mariner, appellant stated that
he had a recent hospital stay and was waiting to see a neurosurgeon on advice of his physicians.
He noted that the employing establishment informed him that he was AWOL. Appellant
explained that he did not have the ability to communicate freely due to the hospital rules and his
sickness.
In a June 26, 2012 e-mail, Terri Siewinski, a marine placement specialist, requested
immediate termination of appellant. She noted that he was a new employee, hired on
March 12, 2012, and given his first ship assignment to travel on June 13, 2012 from Norfolk, VA
to Rome, Italy to the U.S.S. Mount Whitney, arriving on June 14, 2012. Ms. Siewinski noted
that appellant claimed that his flight was overbooked and he could not be rebooked until two
days later. Appellant missed the second flight that was due to arrive in Rome on June 18, 2012.
Ms. Siewinski noted that he had missed two scheduled flights and both times did not contact the
employing establishment until the ship’s agent had already contacted them to let them know that

3

he did not show up in Rome at the scheduled arrival time. She pointed out that appellant claimed
that he was injured at the airport but he had yet to submit anything to the medical department.
The employing establishment submitted a request and authorization for temporary-duty
(TDY) travel order issued on June 5, 2012 which authorized appellant to travel by air from
Norfolk, VA to the U.S.S. Mount Whitney in Italy on June 13, 2012. It provided an e-ticket
receipt which demonstrated that appellant was booked on a flight to depart from Norfolk, VA on
June 13, 2012 and arrive in Rome, Italy on June 14, 2012.
In an August 1, 2012 duty status report, Dr. Vizcay noted a date of injury of
June 15, 2012. She described that appellant was lifting a 50-pound luggage and sustained
injuries to his neck, back, arm, knee, legs and shoulder. Dr. Vizcay diagnosed cervical disc
syndrome and lumbar disc symptoms. She indicated that appellant could not work for four
weeks.
In an August 1, 2012 report, Dr. Samy F. Bishai, Board-certified in emergency medicine,
related appellant’s complaints of neck and low back pain, radicular pain down the left shoulder
and arm, numbness of the fingers of the left hand, numbness in the left big toe and right knee
pain. He stated that the injury occurred when appellant moved a bag of luggage weighing 50
pounds at the airport and jerked his neck while he lifted the bag. Appellant informed Dr. Bishai
that he had to put the bag down immediately because he felt a severe, sharp pain in his neck and
back. Dr. Bishai noted that appellant also twisted his right knee joint because his body was
torqued when he felt pain and dropped the bag. He reviewed appellant’s history and noted that
x-rays of the cervical spine demonstrated early degenerative changes, mostly seen at C5-6. A
MRI scan of the cervical spine also showed the presence of concentric bulging annulus and
moderately severe foraminal stenosis on the left. Upon examination of the cervical spine,
Dr. Bishai observed tenderness and paraspinal muscle spasm of moderate intensity. Examination
of the dorsolumbar spine revealed tenderness overlying the dorsolumbar spine in the midline and
paraspinal muscle spasm of the dorsolumbar region of the spine. Straight leg raise testing was
30 degrees on both right and left sides. Sciatic nerve stretching test was positive on both right
and sides.
Upon examination of the right knee, Dr. Bishai observed slight swelling of the right knee
joint and tenderness overlying the joint line both medically and laterally. He diagnosed cervical
strain, cervical disc syndrome, degenerative disc disease of the cervical spine, lumbosacral strain,
lumbar disc syndrome, internal derangement of the right knee joint and radiculopathy of the left
leg and shoulder. Dr. Bishai opined that appellant’s current symptoms were definitely a result of
the injuries that he sustained in the accident of June 15, 2012. He explained that the mechanism
of injury was the heavy lifting of the bag weighing 50 pounds, which caused the injury to the
neck, back and right lower extremity. Dr. Bishai stated that appellant’s symptoms were the
result of a combination of factors. He noted that, for the right knee joint, it was a new injury to
the joint and the neck injury was an aggravation of a preexisting condition based on the MRI
scan findings that indicated some chronicity. Dr. Bishai reported that the causal relationship
between the symptoms of appellant and the work accident of June 15, 2012 was quite clear and
obvious.

4

On August 17, 2012 OWCP contacted the employing establishment to confirm that
appellant was originally scheduled to take a flight on June 13, 2012 but he changed it to
June 15, 2012.
In a decision dated August 17, 2012, OWCP denied appellant’s claim. It found
insufficient evidence to establish that the June 15, 2012 employment incident occurred as
alleged. OWCP noted that the June 15, 2012 lifting incident was not sustained in the
performance of duty.
In a letter dated October 11, 2012, appellant, through his representative, requested
reconsideration. He stated that he never claimed that he did not board the airplane on
June 15, 2012 but that his injury occurred prior to boarding the plane. Appellant became so ill
that he had to leave the airport and seek medical attention. On June 15, 2012 he arrived at the
airport and picked up his bag weighing approximately 50 pounds when he felt a sharp, intense
pain in his neck going down both sides of his back to his legs and toes. Appellant went to the
emergency room and was told that he had damage to his neck. He pointed out that he was
traveling on June 15, 2012 because he was under orders to report to the U.S.S. Mount Whitney in
Italy. Appellant contended that the medical evidence from Dr. Bishai established a causal
relationship between the June 15, 2012 incident and his medical condition.
In a September 26, 2012 MRI scan of the lumbar spine, Dr. Mark J. Timken, a Boardcertified diagnostic radiologist, observed lower lumbar levoscoliosis and normal height of the
vertebrae. He also noted broad-based disc herniation at L5-S1 level and postlateral disc bulge in
combination with facet arthropathy.
In a September 26, 2012 MRI scan of the right knee, Dr. Timken observed minimal joint
effusion and patellofemoral fluid collection. He found no meniscal or ligamentous scar.
In an October 1, 2012 report, Dr. Bishai provided physical findings and an opinion on
causal relationship similar to his previous August 1, 2012 report. He noted that he was
responding to a letter from OWCP regarding fact of injury. Dr. Bishai stated that factually the
injury did occur and the accident or employment factor had caused this injury. He provided a
medical diagnosis and explained the connection between the injuries that occurred and the
symptoms linked to the activities at work on June 15, 2012.
In an October 1, 2012 duty status report, Dr. Vizcay stated that appellant could not work.
Appellant provided a printout from the Norfolk Plaza Hotel which indicated that he
checked out of his room at 9:30 a.m. on June 15, 2012.
By decision dated February 8, 2013, OWCP denied modification of the August 17, 2012
decision. It found that the evidence failed to establish that the injury occurred in the
performance of duty.
In a letter dated March 18, 2013, appellant, through his attorney, requested
reconsideration. He noted that he previously submitted a statement that explained what occurred
on June 15 to 18, 2012 when he arrived at the hospital. Appellant stated that there was no
question that he was in official travel capacity when the injury occurred on June 15, 2012 as the
5

employing establishment still wanted him to report for duty in Rome, Italy. He pointed out that
he submitted a check-in ticket for his luggage on June 15, 2012 which demonstrated that he was
at the airport terminal and made an attempt to make the flight. Appellant explained that the only
reason why he did not make the flight was because he became sick from the pain.
In a March 1, 2013 letter, appellant stated that he had evidence to show where he was
from June 15 to 18, 2012 as supported by receipts from the airport and his debit card. On Friday,
June 15, 2012 he checked out of the hotel in Norfolk and went to the airport where he was
injured and became sick. Appellant attempted to fly and checked his luggage but vomited on his
shirt. He left the airport and slept in his truck because he was too sick to drive safely. Early the
next morning, appellant left, stopped at Emporia, VA for gas, then drove to Florence, SC, Lake
City, FL and Ocala, FL and arrived in St. Petersburg, FL on June 16, 2012. He explained that on
June 17, 2012 his neck was painful and he could not move. On June 18, 2012 appellant went to
the hospital.
In a decision dated April 26, 2013, OWCP modified the February 8, 2013 decision. It
found that the evidence was sufficient to establish that the June 15, 2012 incident occurred as
alleged but did not arise in the performance of duty. OWCP found that appellant was not within
the scope of his employment when the June 15, 2012 incident occurred. Appellant failed to
notify the employing establishment of the incident until a remote time after and he engaged in
subsequent travel without notification or approval from the employing establishment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
FECA provides for the payment of compensation for the disability or death of an
employee resulting from a personal injury sustained while in the performance of duty. The
phrase sustained while in the performance of duty has been interpreted by the Board to be the
equivalent of arising out of and in the course of employment, the coverage formula commonly
found in other workers’ compensation laws. In the course of employment deals with the work
setting, locale and time of injury. A rising out of the employment encompasses not only the
work setting but also the requirement that an employment factor caused the injury.6
An employee on travel status, TDY status or special mission for his or her employing
establishment is in the performance of duty and therefore under the protection of FECA 24 hours
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

A.K., Docket No. 09-2032 (issued August 3, 2010); C.O., Docket No. 09-217 (issued October 21, 2009).

6

a day with respect to any injury that results from activities essential or incidental to the
employment duties. When the employee, however, deviates from the normal incidents of his or
her trip and engages in activities, personal or otherwise, which are not reasonably incidental to
the duties of the temporary assignment contemplated by the employing establishment, the
employee ceases to be under the protection of FECA and any injury occurring during such
deviation is not compensable.7 In determining whether an injury occurs while in the
performance of duty or during a deviation, the Board will focus on the nature of the activity in
which the employee is engaged and whether it is reasonably incidental to the employee’s work
assignment or represents such a departure from the work assignment that the employee becomes
engaged in personal activities unrelated to his or her employment.8
ANALYSIS
Appellant alleged injury to his neck, back and right knee on June 15, 2012 while on travel
status to his new duty station. By decision dated April 26, 2013, OWCP denied his claim finding
that he was not within the scope of his employment at the time of the June 15, 2012 incident.
The Board finds that appellant did not establish that the June 15, 2012 incident occurred in the
performance of duty.
The employing establishment authorized appellant to travel on June 13, 2012 from
Norfolk, VA to his new duty station on the U.S.S. Mount Whitney in Italy. Appellant was
authorized to travel that day, arriving in Italy on June 14, 2012. An employee on travel status is
in the performance of duty and therefore under the protection of FECA 24 hours a day with
respect to any injury that results from activities essential or incidental to the employment duties.
When the employee, however, deviates from the normal incidents of his or her trip and engages
in activities, personal or otherwise, which are not reasonably incidental to the duties of the
temporary assignment contemplated by the employing establishment, the employee ceases to be
under the protection of FECA and any injury occurring during such deviation is not
compensable.9
The record establishes that appellant missed his June 13, 2012 flight. He claimed that the
flight was overbooked and he could not rebook until June 15, 2012, two days later. The
employing establishment advised that appellant did not contact or notify anyone of the missed
flight. Appellant alleged injury on June 15, 2012 because he was under orders to travel to work
on the U.S.S Mount Whitney in Italy. He has failed, however, to establish that he was engaged
in authorized activity incidental to his employment while at the airport on June 15, 2012. In
D.P.,10 the employee claimed a traumatic injury as a result of a motor vehicle accident while
returning from a TDY assignment. The accident occurred at 7:30 p.m. on February 2, 2007.
Travel orders demonstrated that the employee was to leave the training site on February 2, 2007
at 8:00 a.m. and arrive in Lincoln, NE at 5:00 p.m. that day. The Board found that the employee
7

Janet Kidd (James Kidd), 47 ECAB 670 (1996); William K. O’Connor, 4 ECAB 21 (1950).

8

A.K., supra note 6.

9

Supra note 7.

10

Docket No. 08-258 (issued May 7, 2008).

7

was not engaged in authorized travel at the time of the accident because she was supposed to
have returned to her duty station by 5:00 p.m. In this case, appellant failed to establish that he
was engaged in an authorized activity incidental to his employment when he returned to the
airport on June 15, 2012, two days after his authorized flight. The TDY authorization form
issued on June 5, 2012 establishes that appellant was authorized to depart from Norfolk, VA on
June 13, 2012. An e-ticket receipt notes that appellant was booked on a June 13, 2012 departure
flight from Norfolk, VA on June 13, 2012 to arrive in Rome, Italy on June 14, 2012. The record
does not contain any evidence to establish that he was traveling on June 15, 2012 as part of his
employment duties on travel status. Appellant’s authorized travel should have ended on June 14,
2012 when he was supposed to have arrived in Rome, Italy. He did not provide any
documentation to establish that he made the employing establishment aware of his rescheduled
flight on June 15, 2012 and authorized such a detour from his approved travel itinerary.
Accordingly, appellant has failed to establish that he was performing an activity incidental to his
employment when he returned to the airport on June 15, 2012.11
The employing establishment did not know where appellant was after he missed his
scheduled June 13, 2012 flight. It was first notified that he was missing after he failed to arrive
in Rome, Italy on June 14, 2012. The employing establishment did not authorize him to make
arrangements for another flight to reach his duty station. According to Professor Larson’s
treatise on workers’ compensation, coverage is usually afforded in cases involving a deliberate
and substantial payment for the expense of travel or the provision of an automobile under the
employee’s control.12 Under most circumstances, the travel must be authorized by the
employing establishment and sufficiently important to be regarded as part of appellant’s official
service.13 In this case, the travel documents reflect that appellant was authorized to travel from
Norfolk, VA on June 13, 2012 and was expected to arrive at his new duty station in Italy on
June 14, 2012. The June 15, 2012 incident at the airport in Norfolk, VA occurred at a location
where he was not authorized or expected to be as of that date. In G.H.,14 the Board found that an
injury did not occur in the performance of duty as travel was authorized only for travel between
the claimant’s home and his federal employment; not from his private-sector job to his federal
employment. In this case, appellant was not authorized to return to the airport on June 15, 2012.
He has not provided any evidence to establish that when he returned to the airport in Norfolk,
VA on June 15, 2012 he was performing an activity incidental to his employment. The Board
finds that appellant was not in the performance of duty when he checked his bag on
June 15, 2012.

11

Compare L.A., Docket No. 09-2278 (issued September 27, 2010) (OWCP found that the employee was injured
in the performance of duty when she fell down at the airport after she had completed a personal deviation in Seattle,
WA. The employing establishment was aware of her personal travel arrangements in Seattle, WA and had arranged
and paid for her flight from Seattle to Japan to return to her duty station). In this case, however, the record does not
contain any evidence that the employing establishment was aware of or authorized him to rebook his departure flight
to June 15, 2012.
12

See generally A. Larson, the Law of Workers’ Compensation § 13.01 (2000).

13

See Gabe Brooks, 51 ECAB 184 (1999); see also Mary Margaret Grant, 48 ECAB 969 (1997).

14

Docket No. 11-1119 (issued December 12, 2011).

8

The record supports that appellant deviated from his employment duties and removed
himself from the coverage of FECA when he missed his initial flight on June 13, 2012.
Appellant rebooked his flight to June 15, 2012 without notice to the employing establishment. In
various statements, he alleged that the initial June 13, 2012 flight was overbooked and the
airlines could not get him on another flight until June 15, 2012. Appellant did not provide any
evidence, such as a revised itinerary or travel voucher from the airline or the employing
establishment to support his contention that he was unable to board the flight on June 13, 2012.
On the contrary, the employing establishment verified with the airline that he rebooked his flight
to June 15, 2012 as a personal request. In S.C.,15 the employee was in travel status to attend a
training program when she alleged that she slipped and fell when returning to her hotel after
eating dinner. The record established, however, that she was injured shortly after midnight on
June 11, 2009 and that the last training session was completed on June 10, 2009 at 5:00 p.m.
The Board found that the employee was not injured until seven hours after her work duties ended
for the day and that she failed to explain why she was away from her hotel after midnight. The
Board held that her actions constituted a substantial deviation from the normal incidents of her
trip. In this case, appellant deviated from his authorized travel when he rebooked his June 13,
2012 flight to June 15, 2012 for personal reasons without notifying the employing establishment
of his changed flight. He has not provided a valid explanation for why he rebooked his June 13,
2012 flight or for his whereabouts from June 13 to 15, 2012. Because the June 15, 2012 incident
occurred after appellant had deviated from the normal activities incidental to his employment for
purposes that were personal in nature, the Board finds that he was not injured in the performance
of duty.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on June 15, 2012.

15

Docket No. 10-1706 (issued May 9, 2011).

16

See Ronell Smith, 47 ECAB 781 (1986) (where the Board found that the employee was engaged in an
identifiable deviation when she drank beer with her supervisor at three different establishments prior to being struck
by an automobile on her way back to her hotel).

9

ORDER
IT IS HEREBY ORDERED THAT the April 26, 2013 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 4, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

